                             UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                Case No. 5:20-CR-00250-M-2

 UNITED STATES OF AMERICA        )
                                 )
 V.                              )                        ORDER
                                 )
 BASHAR HISHAM HROUB,            )
                                 )
                      Defendant. )



       This matter is before the Court on the Government' s "Motion to Stay and Appeal of Magistrate

Judge' s Order" [DE-49] and "Motion to Seal" [DE-51]. For the reason stated herein, the Government's

"Motion to Stay and Appeal of Magistrate Judge' s Order" [DE-49] is DENIED and the Government's

"Motion to Seal" [DE-51] is DENIED, but the proposed sealed document [DE-50] shall temporarily

remain sealed pending any further filing.

  I.      Background

       On May 27, 2020, Defendant Bashar Hisham Hroub was indicted on two counts in a multiple-

defendant, five-count indictment; Defendant Hroub is charged with one count of Hobbs Act robbery, in

violation of 18 U.S.C. §§ 1951 and 1952, and one count of brandishing a firearm in connection with a

crime of violence, in violation of 18 U.S .C. § 924(c)(l)(A)(ii). [DE-1.] The Government moved for

detention, and, at a hearing on July 1, 2020, Magistrate Judge Gates found that release on conditions was

appropriate. [DE-44.] At the hearing, the Government elicited the testimony of an agent from the Bureau

of Alcohol, Tobacco, Firearms, and Explosives, and Defendant elicited the testimony of Zaina Hroub,

Defendant' s sister, who was proffered as a third-party custodian. At the conclusion of the hearing, Judge

Gates found on the record that Defendant had rebutted the presumption of detention under 18 U.S.C. §

3142(e) and, considering the factors in 18 U.S.C. § 3142(g), release on conditions was warranted.



              Case 5:20-cr-00250-M Document 53 Filed 07/07/20 Page 1 of 7
         After the hearing, upon the oral motion of the Government and its intent to appeal, Judge Gates

stayed his release order [DE-45] "until: (1) entry of an order resolving the government's timely motion

for revocation; or (2) 3:01 p.m. on Thursday, 2 July 2020, if the government does not file such a motion."

[DE-48.] The Government promptly moved this Court, pursuant to 18 U.S.C. § 3145(a), to review Judge

Gates' decision [DE-49] and filed an addendum [DE-50] containing certain information concerning the

proposed third-party custodian, Zaina Hroub, which it now seeks to seal [DE-51 ].

   II.        Appeal

              a. Legal Standard

         "Pursuant to 18 U.S .C. § 3145(a), if a person is ordered released by a magistrate judge, the

attorney for the government may file with the district court a motion for revocation of the order." United

States v. Boyd, 29 F. Supp. 3d 658, 659 (E.D.N.C. 2014) (citation omitted). The district court shall

conduct a de novo review of the magistrate judge' s decision. See United States v. Williams, 753 F.2d

329, 333-34 (4th Cir. 1985). In conducting its review, the district court reviews the magistrate judge's

findings based upon the evidence presented to the magistrate judge. Id. The district court also has the

discretion to conduct an additional evidentiary hearing if it decides that another hearing would be useful.

Id. at 333.

         In cases involving certain statutorily enumerated crimes, including those involving a crime under

18 U.S .C. § 924(c), see 18 U.S.C. § 3142(e)(3)(B) ("an offense under section 924(c)"), with which

Defendant is charged, a presumption applies, which may be rebutted by the defendant, that he is a risk

of flight and a danger to the community and that no condition or combination of conditions can be

fashioned to assure his appearance and that he will not be a danger. See 18 U.S.C. § 3142(e)(3). "If the

defendant successfully rebuts the presumption, the burden returns to the government to prove ... that

detention is nevertheless warranted." United States v. Boyd, 484 F. Supp. 2d 486, 488 (E.D. Va. 2007)


                                                     2



                 Case 5:20-cr-00250-M Document 53 Filed 07/07/20 Page 2 of 7
(citation omitted). The government then must establish by clear and convincing evidence that no

conditions of release will reasonably assure the safety of the community, see United States v.

Salerno, 481 U.S. 739, 751 (1987), or by a preponderance of the evidence that no conditions ofrelease

will reasonably assure the defendant' s attendance at trial, see United States v. Stewart, 19 F. App'x 46,

47 (4th Cir. 2001) (citing United States v. Hazime, 762 F.2d 34, 37 (6th Cir. 1985)). See United States

v. Mallory, 268 F. Supp. 3d 854, 861 (E.D. Va. 2017).

       In determining whether conditions of release exist that reasonably assure the appearance of the

defendant as required and the safety of any other person and the community, the Court must consider

the following factors :

        (1) the nature and circumstances of the offense charged, including whether the offense
       is a crime of violence [or] .. . involves a ... firearm ... ;

        (2) the weight of the evidence against the person;

        (3) the history and characteristics of the person, including-

               (A) the person' s character, physical and mental condition, family ties,
               employment, financial resources, length of residence in the community,
               community ties, past conduct, history relating to drug or alcohol abuse, criminal
               history, and record concerning appearance at court proceedings; and

               (B) whether, at the time of the current offense or arrest, the person was on
               probation, on parole, or on other release pending trial, sentencing, appeal, or
               completion of sentence for an offense under Federal, State, or local law; and

       (4) the nature and seriousness of the danger to any person or the community that would
       be posed by the person' s release .. . .

18 U.S .C. § 3142(g).

           b. Analysis

       Upon a review of the Government's motion for appeal and addendum, the Defendant's response,

the order of release, the pretrial services report, other matters of record in this case, and the testimony

proffered at the detention hearing before Judge Gates, the Court agrees with Judge Gates' determination.

                                                     3


               Case 5:20-cr-00250-M Document 53 Filed 07/07/20 Page 3 of 7
The Court finds that Defendant has rebutted the presumption in favor of detention and that the

Government has not shown by clear and convincing evidence that no conditions of release will

reasonably assure the safety of any other person and the community or by a preponderance of evidence

that no conditions ofrelease will reasonably assure the Defendant' s required attendance.

       As an initial matter, the magistrate judge found that the identification evidence is relatively weak,

and Defendant has a strong incentive to challenge the charges brought. The Government proffered that

a dark grey vehicle with a make and model associated with Defendant was involved in the robbery and

that Defendant' s fingerprints were recovered from the door of the business in question. However, Judge

Gates observed that the fingerprints could have been left at any time- the robbery was of a business

open to the public- the vehicle was not particularly distinctive, and that the store owner was unable to

identify Defendant, although he was able to identify the two other co-defendants. This Court sees no

reason to overturn Judge Gates ' determination.

       The Court finds that the nature and circumstances of the charged offense- involving the restraint

of and assault on a business owner and brandishing a firearm- and the Defendant' s criminal history and

history on supervised released- including previous felony convictions and release violations- weigh in

favor of detention.

       Despite this significant conduct and troubling history, and although a close case, the Court agrees

with Judge Gates that Ms. Hroub is a very suitable custodian and that pretrial release in her custody

sufficiently diminishes the risk of any further criminal activity or flight. After her extensive testimony,

Judge Gates found that Ms. Hroub was "excellent" and "eminently" qualified to serve as a third-party

custodian. Ms. Hroub testified that she is a United States Department of Justice employee involved in

law enforcement, which the Government confirms [DE-5012], and the opposition notes that Ms. Hroub

"received Secret Clearance to perform her task supporting law enforcement capacity development."


                                                    4


              Case 5:20-cr-00250-M Document 53 Filed 07/07/20 Page 4 of 7
[DE-52 ,r 4.] In his decision, Judge Gates ' relied on Ms. Hroub ' s testimony at the hearing that she had

obtained "Top Secret" security clearance as evidence of her suitability; the Government now argues that

that assertion was untrue, and that she has no such clearance.        [DE-50.] However, Ms. Hroub' s

seemingly inadvertent overrepresentation-"Ms. Hroub was not aware that her Top Secret clearance had

not been fully adjudicated" at the time of the hearing and Ms. Hroub is "deeply embarrassed by [her]

oversight" [DE-52   ,r   6]-does not substantially detract from her suitability as a custodian. She is,

nevertheless, a federal employee operating in law enforcement available to monitor and supervise

Defendant Hroub at the proposed Rocky Mount address. The Court has reviewed Ms. Hroub ' s testimony

and finds, for substantially the same reasons as Judge Gates, that Ms. Hroub ' s custodianship effectively

diminishes the risk of flight and danger to the community. The Court also notes that Defendant has

significant ties to the Rocky Mount community, including through work and as shown by the nearly one

dozen character letters that were admitted at the detention hearing. The Court finds, after a de novo

review, that Defendant has rebutted the presumption in favor of detention and that the Government has

failed to carry its burden of showing by clear and convincing evidence that no conditions of release will

reasonably assure the safety of any other person and the community or by a preponderance of evidence

that no conditions of release will reasonably assure the Defendant' s required attendance. The conditions

imposed by the Order Setting Conditions of Release [DE-45], under the third-party custodianship of Ms.

Hroub, reasonably assure Defendant's presence at trial and the safety of the community. 1




1
  To the extent the Government' s "Motion to Stay and Appeal of Magistrate Judge' s Order" requested
that this Court "stay the pre-trial release order until it can be reviewed," such a stay had already been
imposed by Judge Gates [DE-48 ("the Release Order is hereby STAYED until: (1) entry of an order
resolving the government's timely motion for revocation. " (emphasis added))], and, regardless, the Court
has now fully resolved the instant appeal.

                                                     5


              Case 5:20-cr-00250-M Document 53 Filed 07/07/20 Page 5 of 7
   III.          Motion to Seal

          The Government, m connection with its appeal, filed an addendum containing certain

information concerning Ms. Hroub [DE-50], and moved to seal the same [DE-51] . However, the

Government' s motion [DE-51] does not comply with Local Criminal Rule 55.2, which requires that a

party seeking to seal documents must comply with the Electronic Case Filing Administrative Policies

and Procedures Manual (the "Policy Manual"). Under Section V.G. l. of the Policy Manual, a party

requesting that a document be sealed must submit a supporting memorandum of law, unless the filing

party can cite a statute, rule, standing order or court order that requires the sealing. The supporting

memorandum must specify:

          (i)        The exact document or item, or portions thereof, for which the filing under seal

                     is requested;

          (ii)       How such request to seal overcomes the common law or the First Amendment

                     presumption to access;

          (iii)      The specific qualities of the material at issue which justify sealing such material,

                     taking into account the balance of competing interest in access;

          (iv)       The reasons why alternatives to sealing are inadequate; and

          (v)        Whether there is consent to the motion.

In addition, the filing party must set out fmdings supporting these criteria in a proposed order to seal.

          The Government has not complied with the Local Criminal Rule and the Policy Manual and,

accordingly, its motion to seal is denied- the Government has not cited a statute, rule, standing order or

court order, nor any basis for the proposed sealing, and has not submitted a supporting memorandum or

proposed order as described above. See Mclaurin v. Prestage Foods, Inc., No. 7:09-CV-100, 2010 WL

4104715, at *1 (E.D.N.C. Oct. 18, 2010).

                                                          6


                    Case 5:20-cr-00250-M Document 53 Filed 07/07/20 Page 6 of 7
        Moreover, much of the information the Government seeks to seal concerning Ms. Hroub is

publicly available on the docket in Defendant' s opposition, which contains even more detailed

information concerning her status and employment. [DE-52.]

  IV.     Conclusion

        For the foregoing reasons, the Government's "Motion to Stay and Appeal of Magistrate Judge' s

Order" [DE-49] is DENIED, and Defendant shall be released as soon as practicable under the conditions

set forth in Judge Gates' Order Setting Conditions of Release [DE-45], at the detention hearing, and in

the third-party custodianship of Zaina Hroub.

        The Government' s "Motion to Seal" [DE-51] is also DENIED. The Clerk is DIRECTED to

unseal DE-50 twenty-one (21) days from the date of the entry of this order, unless either party seeks

further relief through a motion to seal in accordance with the Local Rules and Policy Manual.

        SO ORDERED this the 7th day of July, 2020.



                                           ~                ,[(Y/'f-.M/S
                                            RlHARDE. MYERS II
                                                                                ~
                                            UNITED STATES DISTRICT JUDGE




                                                  7



               Case 5:20-cr-00250-M Document 53 Filed 07/07/20 Page 7 of 7
